            Case 5:20-cv-01981-JMY Document 4 Filed 05/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LARRY PAUL ARNDT, JR.,                       :
    Plaintiff,                               :
                                             :    CIVIL ACTION
       v.                                    :
                                             :    NO. 20-1981
KYLE RUSELL, et al.                          :
     Defendants.                             :
                                             ORDER

       AND NOW, this 5th day of May, 2020, upon consideration of Larry Paul Arndt, Jr.’s

Motion to Proceed In Forma Pauperis (ECF No. 1) and pro se Complaint (ECF No. 2), it is

ORDERED that:

       1.        Leave to proceed in forma pauperis is DENIED AT MOOT pursuant to 28

U.S.C. § 1915.

       2.        Arndt’s Complaint is DISMISSED WITH PREJUDICE pursuant

to 28 U.S.C. § 1915A for the reasons stated in the Court’s Memorandum. The dismissal is

without prejudice to Arndt’s filing a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254 when he has exhausted available state remedies.

       3.        The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:



                                              /s/ John Milton Younge
                                             Judge John Milton Younge
